Citation Nr: 0000870	
Decision Date: 01/11/00    Archive Date: 01/27/00

DOCKET NO.  94-16 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for rectal cancer due to 
ionizing radiation.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney 
at Law


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from February 1944 to 
May 1946 and from July 1946 to July 1948.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from July 1992 and September 1993 decisions 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Providence, Rhode Island, denying the veteran 
entitlement to service connection for cancer involving the 
colon or rectum with metastases to the lung.

In November 1996, the Board denied the veteran's claim for 
entitlement to service connection for rectal cancer due to 
exposure to ionizing radiation.  The veteran appealed.  In 
August 1998, the United States Court of Veterans appeals, now 
the U.S. Court of Appeals for Veterans Claims (Court) granted 
a joint motion for remand pursuant to its decision in 
Hilkert v. West, 11 Vet. App. 284 (1998).  The Court found in 
that decision that 38 C.F.R. § 3.311 requires the 
Undersecretary for Benefits and, in effect, because medical 
expertise is required, the Undersecretary for Health to 
specifically articulate his or her consideration of each of 
the factors listed at § 3.311(e).

To comply with Hilkert and pursuant to the joint remand, the 
Board, in December 1998, remanded this case to the RO for 
resubmission to the Undersecretary for Benefits for further 
analysis under § 3.311(e).  While in remand status, the Court 
granted the Secretary's motion for en banc review of its 
decision in Hilkert and in Hilkert v. West, 12 Vet. App. 145 
(1999) (en banc) withdrew its earlier opinion.  In so doing, 
the Court held, contrary to its earlier opinion, that a 
discussion by the Undersecretary for Benefits of all the 
factors under 38 C.F.R. § 3.311(e) is not required if the 
Undersecretary for Benefits recommends that there is "no 
reasonable possibility that the veteran's disease resulted 
from radiation exposure in service" as authorized under 
38 C.F.R. § 3.311(c)(1)(ii).  In light of that decision, the 
claims folder was returned to the Board in March 1999 without 
action by the RO.  In April 1999 the Board issued a new 
decision denying service connection for rectal cancer.

The veteran appealed again to the Court, which in November 
1999 granted the joint motion by the parties to vacate and 
remand the April 1999 Board decision because the veteran had 
not had a 60-day opportunity to respond to a March 1999 
supplemental statement of the case.  In December 1999 the 
veteran submitted a new medical opinion, described below, 
waived RO consideration and processing of this evidence as 
provided in 38 C.F.R. § 20.1304(c) (1999), and moved that the 
case be advanced on the Board's docket due to the advanced 
state of his cancer.  This motion was granted.


FINDINGS OF FACT

1.  In November 1945, the veteran was present at Nagasaki, 
Japan, and was exposed to a maximum possible dose of ionizing 
radiation equal to less than 1 rem.

2.  Rectal cancer was not manifested in service or within the 
first post service year, and there is no evidence that it is 
attributable to disease or injury during service, other than 
exposure therein to ionizing radiation.

3.  There is no reasonable possibility that the veteran's 
rectal cancer resulted from radiation exposure in service.


CONCLUSION OF LAW

Rectal cancer was not incurred in or aggravated by service, 
may not be presumed to have been incurred therein, and is not 
due to exposure to ionizing radiation in service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107 (West 
1991); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

Initially, we note that we have found that the veteran's 
claim for entitlement to service connection for rectal cancer 
is well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
That is, we find that he has presented a claim, which is not 
inherently implausible.  We are also satisfied with regard to 
this claim that all relevant facts have been properly 
developed and that the clinical data on file are sufficient 
for us to render a fair and equitable determination of the 
matter at hand.

In order for service connection to be granted, it must be 
shown that there is a disability present, which is the result 
of disease or injury which was incurred or aggravated in 
service or in the case of certain diseases, to include 
cancer, manifested to a compensable degree within one year 
from service separation.  38 U.S.C.A. §§ 101, 1110, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309 (1998).  A showing of 
incurrence may be established by affirmatively showing 
inception in service, and each disability must be considered 
on the basis of the places, types and circumstances of 
service as shown by service records and other evidence.  
Service connection may be established for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that it was incurred 
in service.  38 C.F.R. § 3.303.

The veteran contends that he was exposed to ionizing 
radiation while on board the U.S.S. Sperry, which was in 
Nagasaki during the American Occupation of Japan.  He argues 
that he now has rectal cancer as a result of his in-service 
exposure.

The veteran's service medical records are negative for any 
findings indicative of cancer.  Post service medical records 
reveal that the veteran was diagnosed with adenocarcinoma of 
the rectum (also referred to as adenocarcinoma of the colon 
in March 1990), and with metastatic adenocarcinoma to the 
right lung in September 1989.  He underwent chemo and X-ray 
therapy, in addition to various surgical procedures for 
identification and resection of the lesions.

In March 1992, the veteran submitted a claim for service 
connection for colon and right lung cancer.

Several lay statements pertaining to the veteran's presence 
in Nagasaki and Hiroshima during World War II were received 
by the RO in March 1993, including statements from Laura M. 
Kennedy (wife of the Executive Officer of the Sperry, John E. 
Kennedy), and Innis O'Rourke, Jr. (a fellow shipmate on the 
Sperry).  Excerpts from the veteran's diary indicating that 
the ship was in Sasebo and Nagasaki were also received by the 
RO in March 1993.

In April 1993, the Defense Nuclear Agency (DNA) (now the 
Defense Threat Reduction Agency) confirmed that the veteran 
was present at Nagasaki during the American Occupation of 
Japan.  A scientific dose reconstruction determined that the 
maximum possible radiation dose any individual serviceman may 
have received, from being in Nagasaki, was less than 1 rem.  
A medical opinion from the Assistant Chief Medical Director 
for Public Health and Environmental Hazards (ACMD), for the 
Under Secretary for Health, submitted in February 1996, 
stated that a statistically significant increased risk for 
rectal cancer has been found only after extremely high 
radiation therapy doses and therefore, it is unlikely that 
the veteran's adenocarcinoma of the rectum can be attributed 
to exposure to ionizing radiation in service.

A February 1996 letter from the Director of VA's Compensation 
and Pension Service, for the Under Secretary for Benefits, 
indicated that the ACMD's opinion, with which the Director 
agreed, advised that it was unlikely that there is 
adenocarcinoma of the rectum resulting from the veteran's 
exposure to ionizing radiation in service.  As a result, the 
Director opined that there was no reasonable possibility that 
the veteran's disability was a result of such exposure.

A lay statement from John B. Morland (Captain of the Sperry 
from April 1945 to August 1946) was received by the RO in 
February 1996, confirming the Sperry's presence in various 
Japanese ports, including Nagasaki.

A September 1999 letter from Barry L. Singer, M.D., indicates 
that he reviewed the veteran's service and post-service 
records, including the "appeals statement" that the veteran 
had minimal radiation exposure.  Dr. Singer states,

[h]owever, there is no family history of 
rectal cancer, and it is my opinion that 
within reasonable medical certainty, the 
exposure that this patient had to 
radiation therapy [sic] in 1945 was a 
contributing factor to the development of 
his rectal cancer.

Dr. Singer discusses the time from exposure to development of 
the cancer, and states

[i]t is my opinion therefore, that the 
time sequence is appropriate for the 
development of this rectal 
adenocarcinoma.  It is my opinion that 
the cancer, with reasonable medical 
certainty, occurred approximately 40 
years or so after his exposure to 
radiation which would be an appropriate 
time sequence.  In addition, the exposure 
to radiation in my opinion was the 
significant contributing factor in the 
development of this rectal cancer.

The Board notes that Dr. Singer is a diplomate in internal 
medicine, oncology, and hematology.


II.  Analysis

The veteran's service medical records are negative for rectal 
cancer or, for that matter, cancer of any sort.  Therefore, 
and because the veteran is shown not to have been diagnosed 
with cancer, adenocarcinoma of the rectum with metastatic 
adenocarcinoma to the lung, until the late 1980's, 
approximately four decades after service, the veteran's 
cancer was first manifested too remote in time from service 
to support a claim that it is related thereto on a direct or 
presumptive basis under the provisions of 38 C.F.R. § 3.303 
and/or 38 C.F.R. § 3.307.  The Board further observes that 
there is nothing in the veteran's post service treatment 
records to suggest that the veteran's cancer is in any way 
related to his period of active service.

Because the veteran is claiming his cancer to have been 
caused by in-service exposure to radiation, his appeal must 
also be adjudicated with consideration of the provisions of 
38 C.F.R. §§ 3.309 and 3.311.  This process is described in 
Hardin v. West, 11 Vet. App. 74, 77 (1998):


Service connection for a condition which 
is claimed to be attributable to ionizing 
radiation exposure during service may be 
established in 1 of 3 different ways.  
Ramey v. Brown, 9 Vet. App. 40, 44 
(1996), aff'd sub nom. Ramey v. Gober, 
120 F.3d 1239 (Fed. Cir. 1997).  First, 
there are 15 types of cancer which are 
presumably service connected.  
38 U.S.C.A. § 1112(c).  Second, 38 C.F.R. 
§ 3.311(b) (1996) provides a list of 
"radiogenic diseases" which will be 
service connected provided that certain 
conditions specified in that regulation 
are met.  Third, direct service 
connection can be established by 
"show[ing] that the disease or malady was 
incurred during or aggravated by 
service," a task which "includes the 
difficult burden of tracing causation to 
a condition or event during service."  
Combee v. Brown, 34 F.3d 1039, 1043 (Fed. 
Cir. 1994).

Qualification under the presumptive 
provisions of 38 U.S.C.A. § 1112(c) 
occurs when a veteran suffers from one of 
the 15 listed cancers, and established 
participation in a "radiation risk 
activity" defined as:

(i) On-site participation in a test 
involving the atmospheric detonation of a 
nuclear device.

(ii) The Occupation of Hiroshima or 
Nagasaki, Japan, by United States forces 
during the period beginning on August 6, 
1945, and ending on July 6, 1946.



(iii) Interment as prisoner of war in 
Japan (or service on active duty in Japan 
immediately following such interment) 
during world War II which (was determined 
by the Secretary) resulted in an 
opportunity for exposure to ionizing 
radiation comparable to that of veterans 
described in clause (ii) of this 
subparagraph.


In this regard, the Board notes that while the veteran's 
cancer was variously diagnosed at one point as rectal versus 
colon cancer, with metastasis to the right lung, these types 
of cancer are not currently to be found on the list of 
"diseases specific to radiation-exposed veterans."  38 C.F.R. 
§ 3.309(d)(2).  Rectal, colon and lung cancer, however, are 
considered to be potentially radiogenic diseases under 
38 C.F.R. § 3.311.  The DNA confirmed the veteran's presence 
in Nagasaki and his exposure to less than 1 rem of ionizing 
radiation.  Nevertheless, based on the ACMD's opinion that it 
was unlikely that the veteran's adenocarcinoma of the rectum 
could be attributed to this exposure to ionizing radiation in 
service, the Director of the Compensation and Pension Service 
has concluded that there is no reasonable possibility that 
the veteran's cancer was the result of his exposure to 
ionizing radiation.  

Resolution of the case rests on weighing the opposing 
opinions.  The Board finds Dr. Mather's opinion more 
persuasive than Dr. Singer's.  Dr. Singer points out that 
there is no family history of rectal cancer and that the 
development of the cancer was at an appropriate time after 
the exposure.  This would be persuasive if it was established 
that all rectal cancers must result from either family 
history or radiation exposure, but Dr. Singer does not say 
that.  His reasoning appears to be a process of eliminating 
all other factors that might have contributed to the 
development of this cancer, but he eliminates only one.  On 
the other hand, Dr. Mather's opinion is based on the premise 
that a statistically significant increase in the risk of 
rectal cancer occurs only after extremely high radiation 
therapy doses, and provides a basis in the literature for 
that premise.  Given that a dose of less than 1 rem is shown 
by the evidence, and uncontroverted by a higher dose estimate 
from a credible source, see 38 C.F.R. § 3.311(a)(3) (1999), 
the Board finds Dr. Mather's opinion more persuasive.  

In light of the foregoing, the Board concludes that the 
preponderance of the evidence is against the claim for 
service connection for rectal cancer due to ionizing 
radiation exposure.  The benefit of the doubt doctrine, 
therefore, is inapplicable, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).




ORDER

Service connection for rectal cancer is denied.


		
	J. E. DAY
	Member, Board of Veterans' Appeals

 

